HON. HEYMAN ROTHBART Counsel, Division of Veterans' Affairs
This is in reply to your letter of October 24, 1977 in which you request my opinion as to whether or not employees of the Triborough Bridge and Tunnel Authority are entitled to the application of the provisions of Public Officers Law § 63.
Public Officers Law § 63 provides, in part, as follows:
  "It shall be the duty of the head of every public department and of every court of the state of New York, of every superintendent or foreman on the public works of said state, of the county officers of the several counties of said state, of the town officers of the various towns in this state, and of the head of every department, bureau and office in the government of the various cities and villages in this state, to give leave of absence with pay for twenty-four hours on the day prescribed by law as a public holiday for the observance of Memorial day and on the eleventh day of November, known as Veteran's day, to every person in the service of the state, the county, the town, the city or village, as the case may be, who served on active duty in the armed forces of the United States * * *."
The Triborough Bridge and Tunnel Authority was created pursuant to the provisions of Public Authorities Law, Article 3, Title 3. Public Authorities Law § 552 states that the Triborough Bridge and Tunnel Authority is a body corporate and politic constituting a public benefit corporation. It has been stated that "the authority is a legal entity separate and apart from the state which created it and the city and counties which it serves." (Matter of New York Post Corporation v.Moses, 23 Misc.2d 826, 838, reversed on other grounds 12 A.D.2d 243, reversed on other grounds 10 N.Y.2d 199.)
The Triborough Bridge and Tunnel Authority is not named in Public Officers Law § 63 as one of the public employers required to provide a leave of absence for veterans on Memorial Day and Veterans Day, and it is, therefore, my conclusion that the provisions of Public Officers Law § 63 do not apply to employees of the Triborough Bridge and Tunnel Authority.